                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


FRANKLIN BOWDEN, JR.,                    )
                                         )
                    Plaintiff,           )
                                         )
           v.                            )           1:19CV1102
                                         )
WILLIAM Z. WOODS, et al.,                )
                                         )
                    Defendants.          )

                                   ORDER

       The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

November 14, 2019, was served on the parties in this action.

(Docs. 4, 5.)       Plaintiff thereafter filed an Amended Complaint.

(Doc. 7.)       The Magistrate Judge terminated the Recommendation “in

light of Plaintiff’s filing of Amended Complaint (permitted as of

right at this stage of the proceedings, pursuant to Federal Rule

of Civil Procedure 15(a)(1)).”           (Text Order dated Jan. 7, 2020.)

The Magistrate Judge then entered a new Recommendation which was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

January 8, 2020, was served on the parties in this action.                 (Text

Recommendation dated Jan. 7, 2020; Doc. 9.)               Plaintiff objected to

the Recommendation.       (Doc. 10.)

       The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which objections were made and has

made   a   de    novo   determination,       which   is   in   accord   with   the
Magistrate   Judge’s   report.   The    court   therefore   adopts   the

Magistrate Judge’s Recommendation.

     IT IS THEREFORE ORDERED that this action be dismissed pursuant

to 28 U.S.C. § 1915A for being frivolous or malicious or for

failing to state a claim upon which relief may be granted, as well

as for seeking monetary relief against a defendant who is immune

from such relief.




                                          /s/   Thomas D. Schroeder
                                       United States District Judge


February 21, 2020




                                 2
